Title: To Thomas Jefferson from John Dawson, 15 August 1808
From: Dawson, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     August 15th. 1808
                  
                  I take the liberty to present to you General Horey of South Carolina—a soldier of our revolution, who still retains its principles, and is anxious to be acquainted with you—
                  With much Esteem Your friend & Sert
                  
                     J Dawson.
                  
               